           Case 1:17-cr-00140-NONE-SKO Document 95 Filed 09/21/20 Page 1 of 2


 1   VIRNA L. SANTOS, ESQ., SBN 150017
     Santos Law Group
 2
     1225 E. Divisadero Street
 3   Fresno, CA 93721
     Office: (559) 500-3900
 4   Fax: (559) 500-3902
 5

 6

 7
                            IN THE UNITED STATES DISTRICT COURT
 8

 9
                               EASTERN DISTRICT OF CALIFORNIA

10

11   UNITEDS STATES OF AMERICA,                     )   CASE NO. 1:17-CR-0140 NONE
                                                    )
12                                                  )   STIPULATION AND ORDER
                                  Plaintiff,        )   TO CONTINUE SENTENCING
13                                                  )   HEARING
                      v.                            )
14                                                  )
     JACOB BLANCO,                                  )
15                                                  )
                                                    )
16                              Defendant.          )
                                                    )
17
     TO: THE CLERK OF THE UNITED STATES DISTRICT COURT, HONORABLE DALE A.
18
     DROZD AND DAVID GAPPA, ASSISTANT UNITED STATES ATTORNEY:
19
            COMES NOW Defendant, JACOB BLANCO by and through his attorney of record,
20

21
     Virna L. Santos, hereby requesting that the sentencing hearing currently set for October 9,

22   2020 be continued to February 5, 2021.
23          This continuance is due to the difficulty in coordinating sentencing hearing defense
24
     witnesses in light of the current public health emergency and the need to conduct investigation
25
     necessary to support defense objections to the Presentence Investigation Report. I have
26

27   corresponded with AUSA David Gappa, who has no objection to this request.

28   ///


     STIPULATION AND PROPOSED ORDER TO CONTINUE SENTENCING HEARING


                                                    1
          Case 1:17-cr-00140-NONE-SKO Document 95 Filed 09/21/20 Page 2 of 2


 1       IT IS SO STIPULATED.
 2
                                                 Respectfully Submitted,
 3
     DATED: September 18, 2020                   /s/ Virna L. Santos
 4                                               VIRNA L. SANTOS
 5
                                                 Attorney for Defendant
                                                 JACOB BLANCO
 6

 7

 8   DATED: September 18, 2020                   /s/ David Gappa
                                                 DAVID GAPPA
 9                                               Assistant U.S. Attorney
10

11

12

13                                       ORDER
14          The sentencing hearing currently set for October 9, 2020 is hereby continued to
15
     February 5, 2021 at 10:00 a.m.
16

17
            IT IS SO ORDERED.
18
                          Dated:      September 18, 2020
19                                                     UNITED STATES DISTRICT JUDGE
20

21

22

23

24

25

26

27

28


     STIPULATION AND PROPOSED ORDER TO CONTINUE SENTENCING HEARING


                                                   2
